DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to applicant’s amendments to the claims and corresponding remarks filed 03/10/2021.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruesch, Soenke et al. (W02011160809A1), hereinafter referred to as "Ruesch".
Regarding Claim 16:
Ruesch discloses a tool device (Fig 1 - item 1) for calibration of one or more of a gear toothing inlet (Fig 5 - item 43) and a gear toothing outlet (Fig 5 - item 49) of a gear toothing (Fig 9 - item 14) of a metallic workpiece (Page 5, paragraph 0032, line 190), comprising: a workpiece location (Annotated in Fig 1 below) for accommodating the workpiece (Fig 1 - item 3); an axially movable die (Fig 4 - item 11) selectively engageable with the gear toothing on the workpiece (Page 16, paragraph 0112, lines 657-660), the die supporting the gear toothing on the workpiece and predefining the gear tooth shape to be adjusted (Page 20, paragraph 0137, lines 801-806; the die predefines the toothed profile and the feed movement reshapes and supports the teeth that come into the engagement area) on the one or more of the gear toothing inlet (Fig 5 - item 43) and the gear toothing outlet (Fig 5 - item 49) during calibration; and at least one axially movable compression ring (Fig 1 - item 13) which calibrates the one or more of the gear toothing inlet (221) and the gear toothing outlet (222) on the workpiece (200) by a compression process (Page 17, paragraph 0116, lines 681-684; the axial length to be formed during the 

    PNG
    media_image1.png
    418
    588
    media_image1.png
    Greyscale

Regarding Claim 17:
Ruesch discloses the tool device of claim 16, wherein the die (Fig 4 - item 11) and the compression ring are attached to an axially movable punch (Fig 1 - item 21) such that the die, the compression ring and the axially movable punch are moved together to implement the calibration.
Regarding Claim 19:
Ruesch discloses the tool device of claim 16, wherein the die has a tapered toothing contour (Page 21, paragraph 0143, line 842).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruesch, Soenke et al. (W02011160809A1) in view of  Fisher; Harold R et al (US3796106A), hereinafter referred to as "Fisher".
Regarding Claim 11:
Ruesch discloses a method for manufacturing a gear toothing (Fig 9 - item 14) on a metallic workpiece (Page 5, paragraph 0032, line 190), the method comprising: producing the gear toothing by forming manufacturing using a gear toothing-producing tool device (Fig 1 - item 1); and performing a compression process to calibrate (Page 11, paragraph 0074, lines 447-448; the forming done via axial deforming of the workpiece is interpreted as a compression process) one or more of a gear toothing inlet (Fig 5 - item 43) and a gear toothing outlet (Fig 5 - item 49) of the gear toothing, wherein a gear tooth shape and a gear tooth length are adjusted during the performing of the compression process (Page 12 paragraph 0078, lines 466-469; the axial displacement, or compression process, brings about a laterally tapering deformation of the tooth which adjusts tooth shape and length). 
However, Ruesch is silent to wherein the compression process to calibrate the one or more of the gear toothing inlet and the gear toothing outlet is carried out in a separate tool device from the gear toothing-producing tool device.
Fisher teaches a gear tooth forming device. Fisher also teaches wherein the calibration of the one or more of the gear toothing inlet and the gear toothing outlet is carried out in a separate tool device (Col 1, lines 49-52). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the device of Ruesch by separating the toothing inlet and outlet contours of the die of Ruesch into 2 tooling devices to allow for a first device's die to form the gear tooth close to 
Regarding Claim 12:
Ruesch discloses the method of claim 11, wherein the gear toothing (Fig 9 - item 14) is supported during the performing of the compression process (Page 20, paragraph 0137, lines 801-805) by a die (Fig 4 - item 11), the die predefining the gear tooth shape to be adjusted (Page 20, paragraph 0138, lines 811-817; the toothed profile of the die is predefined by the interdental spaces and tooth flanks.) on the one or more of the gear toothing inlet (Fig 5 - item 43) and the gear toothing outlet (Fig 5 - item 49).
Regarding Claim 15:
Ruesch discloses the method of claim 11. However, Ruesch is silent to wherein the workpiece is a sheet material.
Fisher discloses wherein the workpiece is a sheet material (Col 1 lines 16-17).
Regarding Claim 18:
Ruesch discloses the tool device of claim 16. However, Ruesch is silent to wherein the die and the compression ring are attached to different punches such that the die and the compression ring are separately movable.
Fisher discloses wherein the die (Fig 3 - item 2.2} and the compression ring (Fig 3 - item 44) are attached to different punches (Annotated in Fig 3 below) such that the die and the compression ring are separately movable.

    PNG
    media_image2.png
    440
    628
    media_image2.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ruesch, Soenke in view of Amateau, Maurice F et al (US6007762A), hereinafter referred to as "Amateau".
Regarding Claim 20:
Ruesch discloses the tool device of claim 16. However, Ruesch is silent to wherein the die has one degree of rotational freedom.
Amateau teaches an apparatus and method for gear finishing by deformation. Amateau also teaches wherein the die (Fig 16 - item 44) has one degree of rotational freedom (Die 44 in Fig 16 shows a degree of rotational freedom about drive shaft 246 axis). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the die of Ruesch to allow it a degree of rotational freedom so as to precisely align and ensure accurate engagement with the workpiece as taught by Amateau.

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
Applicant argues in the rejection of claim 11 that Ruesch teaches against “the compression process to calibrate the one or more of the gear toothing inlet and the gear toothing outlet being carried out in a separate tool device” and submits a portion of Ruesch’s disclosure stating that splines can be produced in a single operation without the need for further processing (paraphrased from Ruesch paragraph 0033).
However, Ruesch also discloses that tooth manufacturing may be carried out by two independent dies, or tool devices (page 7, paragraph 0043, lines 261-265). It is therefore interpreted that Ruesch did not intend for the disclosed invention to specifically exclude, or teach away from an embodiment where two separate tool devices calibrate the one or more of the gear toothing inlet and outlet. 
Similarly, applicant argues in the rejection of claim 11 that Fisher teaches against “the compression process to calibrate the one or more of the gear toothing inlet and the gear toothing outlet being carried out in a separate tool device”. Applicant recites a portion of Fisher’s disclosure stating work pieces are placed in a die assembly and formed to final shape without the need for final trimming as the work piece emerges from the apparatus.
However, Fisher also discloses that it has been necessary, at times, to use two dies in forming certain tooth forms where the work piece teeth are formed in a first die and then a second die used to forced material into a proper tooth form after (Col. 2, lines 3-9). Fisher explicitly includes the possibility in their invention for carrying out the calibration of the teeth in a separate tool device, or multiple dies and therefore does not teach against such a compression process.

	However, Ruesch discloses an intermediate ring with a smaller outer diameter provided as the inner diameter of the clamping ring where the assembly is pretensioned preventing movement of the workpiece relative to assembly. The pretension of the assembly including the intermediate ring against the work piece places the ring in contact with the work piece within the assembly and effectively presses against an outside end of the toothing of the work piece (Page 22, paragraphs 0149-0151, lines 880-894).
	The remaining dependent claim rejections from Ruesch, either alone or in view of Fisher or Amateau, are not given specific arguments with address the prior art rejections and therefore the rejections are made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725